Andrews, Judge,
dissenting.
I respectfully dissent. Assuming arguendo that the issues raised in plaintiffs’ amendment to the complaint bestow jurisdiction on this court, see OCGA § 5-6-35 (a) (1), (3), there is no adequate record before us of the evidence considered by the trial court. There is no transcript. There is no record that the “exhibits” to which appellants refer were introduced into evidence. The parties’ various “filings” do not constitute evidence upon which this court may rely.
Appellants attempted to comply with OCGA § 5-6-41 by filing a “Narrative Transcript from Recollection by Agreement of Counsel.” This document attached as exhibits both appellants’ own “Proposed Additional Findings” and appellees’ “Proposed Additional Findings of Fact.” Appellants agreed to appellees’ “Proposed Additional Findings of Fact,” which document listed the various exhibits sought to be included in the record.
Appellants’ “agreement” to appellees’ “Proposed Additional Findings of Fact” does not comply with the requirements of OCGA § 5-6-41 for supplementing the record. Appellants may not convert appellees’ “Proposed Additional Findings of Fact,” which were not adopted by the trial court, into a stipulated-to-narrative transcript. The fact that no stipulation between the parties was ever reached is demonstrated by appellees’ objection here to the “Narrative Transcript” upon which appellants rely.
I find no authority under OCGA § 5-6-41, nor under OCGA § 44-*1697-56 for considering the exhibits attached to appellees’ filing as evidence here. Because this attempt to supplement the record was not properly executed, there is no evidence before us of the lease which is the basis for appellants’ appeal. Moreover, the fact that the parties referred to various documents in the argument below, does not mean that such documents are properly before us here.
Decided March 14, 1995
Reconsideration denied March 31, 1995
Christopher J. McFadden, for appellants.
Loewenthal, Jackson & Brown, Gary E. Jackson, for appellees.
“Where a party seeks to have the record on appeal supplemented, it is incumbent on him to follow the procedures set forth in OCGA § 5-6-41 (f). When this is not done, there is nothing for the appellate court to review.” (Citations and punctuation omitted.) Cox v. Fillingim, 184 Ga. App. 205 (1) (361 SE2d 65) (1987). Accordingly, given the state of the record here, the trial court’s judgment should be affirmed.
I am authorized to state that Presiding Judge Birdsong and Judge Smith join in this dissent.